                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TIMOTHY DOYLE YOUNG,                              )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )          No. 4:18-CV-1293 AGF
                                                  )
JEFF SESSIONS, et al.,                            )
                                                  )
                Defendants.                       )

                       MEMORANDUM AND ORDER OF TRANSFER

       On August 2, 2018, plaintiff Timothy Doyle Young, a federal inmate who is currently

incarcerated at USP Florence ADMAX in Florence, Colorado, file a pro se civil rights complaint

in this Court. For the reasons set forth below, the Court concludes this action should be

transferred to the United States District Court for the District of Colorado.

       The amended complaint1, filed on August 31, 2018, names defendants Jeff Sessions, the

Judicial Branch, the Department of Justice, the Judicial Conference Committee, and various

doctors working at USP Florence ADMAX. The amended complaint, which is made up of over

one-hundred and sixty-nine pages, alleges that defendants are placing his life in danger because

he suffers from liver failure, by allowing federal judges in the District of Colorado to cover up

constitutional and international human rights violations at USP Florence ADMAX.

       Pursuant to 28 U.S.C. § 1391(b), venue over civil rights actions properly lies only in: (1)

a judicial district where any defendant resides, if all defendants reside in the same State; (2) a

judicial district in which a substantial part of the events or omissions giving rise to the claim



1
The amended complaint supersedes the original complaint in all aspects. See, e.g., In re
Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005).
None of the allegations in the amended complaint pertain to defendants in this District.
occurred, or a substantial part of property that is the subject of the action is situated, or (3) a

judicial district in which any defendant may be found if there is no district in which the action

may otherwise be brought. If venue does not properly lie in the District where the action is filed,

the Court must either dismiss the action, or if it be in the interest of justice, transfer the action to

the proper district. 28 U.S.C. § 1406(a).

       In the instant action, a substantial part of the conduct complained of occurred at USP

Florence ADMAX in Florence, Colorado in the District of Colorado. Accordingly, pursuant to

28 U.S.C. § 1391(b)(2), venue for this action properly lies in the District of Colorado.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk shall transfer this case to the United States

District Court for the District of Colorado. See 28 U.S.C. § 1406(a).

       IT IS FURTHER ORDERED that all pending motions in this action shall be

administratively terminated after transfer of this action.

       Dated this 15th day of October, 2018.




                                                   AUDREY G. FLEISSIG
                                                   UNITED STATES DISTRICT JUDGE




                                                   2
